DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneki et al. (US 4725196), hereinafter: “Kaneki”.
In Reference to Claim 1
Kaneki teaches:
A centrifugal pump(Fig 1-2) for conveying a fluid(gas; Col 1, ll. 5-20), comprising:
a pump housing(1,26; Fig 1,7-8) with an inlet(4) at a suction side(left side of Fig 1-2) and an outlet(6) at a discharge side(right side of Fig 1-2);
at least one impeller(3a-3e; Fig 1-2) configured to convey the fluid from the inlet(impeller 3a; Fig 1-2; Col 2 l. 59-Col 3 l. 29) to the outlet(impeller 3d; Fig 1-2; Col 2 l. 59-Col 3 l. 29);
a shaft(2) configured to rotate the impeller(Col 2, ll. 55-60) about an axial direction(direction coincident with the rotational axis of 2);
a first sealing device(13a) configured to seal the shaft at the suction side(Fig 1-2);
a second sealing device(13b) configured to seal the shaft at the discharge side(Fig 1-2);
a balance drum(11) fixedly connected to the shaft(clearly shown in Fig 1-2) and arranged between the at least one impeller and the second sealing device(as shown in Fig 1, 11 is arranged axially between impellers 3a-3e and 13b), the balance drum defining a front side facing the at least one impeller(see annotated figure below) and a back side facing the second sealing device(see annotated figure below);
a relief passage(see annotated figure below) disposed between the balance drum and a stationary part(12, see annotated figure below) configured to be stationary with respect to the pump housing(12 is stationary with respect to housing 1), the relief passage extending from the front side to the back side(see annotated figure below);
a balance line(9) connecting the back side with the suction side(Fig 1);
a discharge opening(see annotated figure below) arranged at the relief passage between the front side and the back side(see annotated figure below); and
a connecting line(8) connecting the discharge opening with the first sealing device(as shown in Fig 1, 8 fluidly connects the discharge opening with the first sealing device 13a, via inlet 4 as clearly indicated by the flow arrows in Fig 1).

    PNG
    media_image1.png
    725
    1128
    media_image1.png
    Greyscale


In Reference to Claim 11
Kaneki teaches:
The centrifugal pump in accordance with claim 1(see rejection of claim 1 above), wherein the pump is a multistage pump(Fig 1-2; Col 2, ll. 55-60) and the at least one impeller includes a plurality of impellers(3a-3e), and the impellers are arranged one after another on the shaft(Fig 1-2).
In Reference to Claim 12
Kaneki teaches:
The centrifugal pump in accordance with claim 11(see rejection of claim 11 above), wherein the pump is a between-bearing pump(as shown in Fig 1-3, the pump is a between-bearing pump because the shaft and impellers are located between the seals 13a and 13b which are between adjacent bearings upon which the shaft is rotatably supported).
In Reference to Claim 13
Kaneki teaches:
The centrifugal pump in accordance with claim 11(see rejection of claim 11 above), further comprising an outer barrel casing(25), in which the pump housing is arranged(as shown in Fig 7-8, pump housing 1,26 is arranged within outer casing 25).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneki in view of Felix et al. (US 10215185), hereinafter: “Felix”.
In Reference to Claim 2
Kaneki teaches:
The centrifugal pump in accordance with claim 1(see rejection of claim 1 above)
Kaneki fails to teach:
wherein the connecting line comprises at least one flow controller configured to control the flow through the connecting line.
Felix teaches:
	A similar multistage centrifugal pump(2) also having a balance drum(61) and a connecting line(8,9) comprising at least one flow controller(10,12) configured to control the flow though the connecting line(Col 8, ll. 42-60; Col. 10, ll. 52-58)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaneki to incorporate the teachings of Felix to add a flow controller to the connecting line to be able to set the leakage flow rate as desired(Col 8, ll. 42-60).
In Reference to Claim 8
Kaneki in view of Felix teaches:
The centrifugal pump in accordance with claim 2(see rejection of claim 2 above) wherein each flow control is an adjustable valve(Col 8, ll. 42-60; Col. 10, ll. 52-58 of Felix)
Kaneki in view of Felix fails to teach:
wherein the at least one flow controller includes a plurality of flow controllers
However, the Court has held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced {In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), see MPEP §2144.04 VI B for further clarification).
In In re Harza the claims were directed to a water seal where the seal has a “web” which comprises a plurality of “ribs” projecting outward from each side of the web. The prior art disclosed a water stop which was in the shape of a plus sign (+). Although
the reference did not disclose the plurality of ribs, the Court found that the duplication of parts has no patentable significance unless a new and unexpected result is produced.
In the instant case, Felix shows a single flow controller installed in each connecting line.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the centrifugal pump of Kaneki in view of Felix by adding an additional adjustable valve in the connecting in view of case law and which would yield predictable results. In this case, the predictable result would be an additional adjustable valve installed to improve redundancy of the system.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneki in view of Takano et al. (US 4121839), hereinafter: “Takano”.
In Reference to Claims 9-10
Kaneki teaches:
The centrifugal pump in accordance with claim 1(see rejection of claim 1 above)
Kaneki fails to teach:
wherein the first and second sealing devices each comprise a mechanical seal.
Takano teaches:
A similar multistage centrifugal pump(Fig 1) having first and second sealing devices(3a,3b) each comprise a mechanical seal(Col 3, ll. 25-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaneki to incorporate the teachings of Takano to use mechanical seals for the first and second sealing devices which would be a simple substitution that would yield predictable results.  In this case, the predictable result would the sealing of fluid at the point of entry of the rotating shaft to prevent leakage.

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Kaneki and Tanaka teach individual lines connecting a discharge opening with a suction side component of the multistage centrifugal pump.  Felix teaches connecting lines having first and second branches, the branches do not connect to the first and second sealing devices.  It is the Examiner’s opinion, when considering the prior art alone or in combination, one having ordinary skill in the art would not have arrived at the invention of claim 3 without the benefit of Applicant’s disclosure.
Claims 4-7 would also be allowable by virtue of their dependency on Claim 3.
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20220042513 A1
SARKAR; Goutam et al.
US 4472107 A
Chang; Ching M. et al.
US 11209009 B2
Masuda; Yuji
US 4997340 A
Zinsmeyer; Thomas M. et al.
US 4884942 A
Pennink, deceased; Hans
US 4892459 A
Guelich; Johann
EP 3530947 A1
GÅSMAN TEEMU et al.
GB 2462635 A
HANCOCK WILLIAM PAUL

	
The above references are cited for teaching similar centrifugal pumps with thrust balancing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P WOLCOTT/           Primary Examiner, Art Unit 3745